NO.    82-457

                   I i V THE SUPREME COURT O F THE STATE O f4O"LaTrlTJA
                                                          F

                                                 1983




STATE O F MONTANA,

                        P l a i n t i f f and Respondent,

           -vs-

SCOTT BOLT,

                        Defendant and A p p e l l a n t .




Appeal f r o n :    D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                    I n a n d f o r t h e County o f Lake, The H o n o r a b l e
                    J a c k L. G r e e n , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

        For Ap2ellant:


                    C h r i s t i a n , IlcCurdy G Tdold; Donald IHr. J u s t i c e      Frea     J.      Weber     delivered        the     Opinion         of    the
Court.

          D e f e n d a n t B o l t a p p e a l s from t i l e     order     of    the      Fourth

J u d i c i a l D i s t r i c t C o u r t , Lake C o u n t y , i m p o s i n g a s e n t e n c e o f

one y e a r i n j a i l f o r c r i m i n a l p o s s e s s i o n of d a n g e r o u s d r u g s ,

a inisdemeanor.            We affirm.

         The s o l e i s s u e on a p p e a l i s w h e t h e r , u n d e r t h e c i r c u m -

s t a n c e s of     t h i s case,      t h e d e f e n d a n t was e n t i t l e d t o a d e -

ferred         imposition       of      sentence         under    section         45-9-102(5),

MCA.     That s e c t i o n provides :

                   " A p e r s o n of     t h e age of 21 y e a r s o r under
                   c o n v i c t e d of a f i r s t v i o l a t i o n u n d e r t h i s
                   s e c t i o n s h a l l be presumed t o be e n t i t l e d
                   t o a d e f e r r e d i m p o s i t i o n of s e n t e n c e . "

A p p e i i a n t was t w e n t y y e a r s o f a g e a t t h e t i m e h e c o m m i t t e d

the drug-related            misdemeanor o f f e n s e .          L e s s t h a n o n e gram o f

h a s h i s h was f o u n d i n h i s p o s s e s s i o n d u r i n g a r o u t i n e s e a r c h

following          visiting       hours      at    the     Swan     River      Youth        Forest

Camp,      where      he was         serving      concurrent        five-year          sentences

f o r two f e l o n i e s c o m m i t t e d e a r l i e r i n 1982.

         On J u l y 1 3 , 1 9 8 2 , a p p e l l a n t was c h a r g e d by i n f o r m a t i o n

with     t h e c r i m e of     p o s s e s s i o n of    dangerous drugs,             a misde-

meanor,        a s s p e c i f i e d i n s e c t i o n 45-9-102(1),           MCA.        Defense

counsel        was     appointed,         and     appellant         entered        a      plea    of

g u i l t y on J u l y 2 1 , 1 9 8 2 .       A presentence          r e p o r t d a t e d August

2, 1 9 8 2 , c o n c l u d e d t h a t " u n d e r 45-9-102        subsection ( 5 ) , t h i s

d e f e n d a n t i s presumed t o be e n t i t l e d            t o a d e f e r r e d imposi-

t i o n of s e n t e n c e r e g a r d l e s s of t h e two p r i o r f e l o n y c o n v i c -

tions.    I'



         The       District          Court      Judge      initially          followed           the

report's        recommendation and d e f e r r e d i m p o s i t i o n of                 sentence

t o r a p e r i o d of t h r e e y e a r s ,      commencing when s u p e r v i s i o n o f
appellant   in prison or   on parole   ceased.      After    hearing

argument on the county attorney's      motion for reconsidera-
tion, the court vacated the deferred imposition of sentence
on August 4, 1982, and ordered appellant to serve one year
imprisonment in the Lake County jail upon his release from

the state prison.    The court concluded that the presumption
of section 45-9-102(5),     MCA, was overcome by defendant's
prior felony convictions for burglary and criminal mischief.
        Presumption is defined in Rule 301(b), Mont.R.Evid.:

             "A presumption is an assumption of fact
             that the law requires to be made from
             another fact or groups of facts     . . ."
Presumptions are classified in Rule 301(b), Mont.R.Evid.,         in

pertinent part:
             "(1) Conclusive presumptions are presump-
             tions that are specifically declared
             conclusive by statute  ...
             "(2) All presumptions, other than conclu-
             sive presumptions, are disputable pre-
             sumptions and may be controverted.      A
             disputable presumption may be overcome by
             a preponderance of evidence contrary to
             the presumption.   Unless the presumption
             is overcome, the trier of fact must find
             the assumed fact in accordance with the
             presumption. "
Under   the statute and the foregoing definition, defendant

was   entitled   to a presumption   of deferred     imposition of
sentence because he was twenty years old at the commission
ot his first offense involving dangerous drugs.
        However, that presumption in favor of deferred sen-
tencing is not conclusive.     It is a disputable presumption
w h l c h may be overcome by other evidence.      State v. Simtob
(1969), 154 Mont. 286, 291, 462 P.2d 873, 876.
        The parties disagree as to     the nature    of     evidence
sufficient to overcome the presumption.        Appellant contends
t h a t t h e s t a t u t o r y l a n g u a g e of        s e c t i o n 45-9-102(5),          MCA,     "a

f i r s t v i o l a t i o n under t h i s s e c t i o n f n r e s t r i c t s t h e evidence

that     can     be        considered        in       rebutting          the     presumption           to

evidence surrounding t h e crime a t i s s u e o r evidence of o t h e r

offenses involving dangerous drugs.                                 Respondent a s s e r t s t h a t

t h e p r e s u m p t i o n i s t o be w e i g h e d a g a i n s t a l l o t h e r e v i d e n c e

relevant        to     sentencing,           and       that      the     presumption          remains

s u b j e c t t o t h e s e n t e n c i n g p r o c e d u r e s and c r i t e r i a s e t f o r t h

i n T i t l e 4 6 , C h a p t e r 1 8 , P a r t s 1 and 2 , MCA.

         The         presumption        in       favor      of    deferred           imposition       of

s e n t e n c e f o r young v i o l a t o r s "may b e c o n t r o v e r t e d by o t h e r

evidence,            but      unless        so       contradicted             the     presumption

controls."            Campus v.       S t a t e ( 1 9 7 1 ) , 1 5 7 Mont. 321,    326,    483
P.2d 275, 278, q u o t i n g S i m t o b , 1 5 4 Mont.                 a t 291, 462 P.2d           at

876.      If    the t r i a l c o u r t f i n d s t h a t t h e presumption has n o t

been overcome,              then the c o u r t ' s discretion                   i n sentencing a

young      offender           is    limited          by    the    Dangerous           Drug    Act      to

d e f e r r i n g t h e i m p o s i t i o n of sentence.               S t a t e v. D r e w ( 1 9 7 1 ) ,

158 Mont. 2 1 4 , 216-17,       490 P.2d 2 3 0 , 232.

         The         question       here        is    whether          the    sentencing         judge

abused         his     discretion          in        concluding          that      the      statutory

p r e s u m p t i o n was o v e r c o m e by e v i d e n c e t h a t t h e young v i o l a t o r

had    a felony            record     and       was       incarcerated          at    the    time     he

engaged i n t h e s u b s e q u e n t d r u g - r e l a t e d c r irninal a c t i v i t y .

         By e n a c t i n g s e c t i o n 4 5 - 9 - 1 0 2 ( 5 ) ,      MCA [ f o r m e r l y s e c t i o n

54-133(5),           R.C.M.        19471     the      Legislature            "intended       t o give

b e n e f i t t o young v i o l a t o r s s o t h a t t h e i r              f u t u r e s would n o t

b e d e s t r o y e d by a f e l o n y c o n v i c t i o n . "          S i m t o b , 1 5 4 Mont.     at

2 9 4 , 462 P.2d a t 877 ( H a r r i s o n , J . , d i s s e n t i n g ) .               T h i s bene-

fit    cannot         be      realized       where        the    violator         already has           a
felony conviction record t h a t w i l l                           o v e r s h a d o w any p r o s p e c -

tive      damage        that     might        result         from      a    first     drug-related

conviction.

           I n Campus v .           State       ( 1 9 7 1 ) , 1 5 7 Mont. 321,     327,      483
P.2d 275,      279,     this      Court       enumerated              four   standards         that

m u s t b e met i n o r d e r t o overcome t h e s t a t u t o r y p r e s u m p t i o n

i n f a v o r of d e f e r r e d i m p o s i t i o n of s e n t e n c e :

                    " F i r s t , w e i n t e r p r e t i t t o mean t h a t t h e
                    record i t s e l f must d i s c l o s e t h e e v i d e n c e ,
                    a s w e h e l d i n Simtob.              Second, t h e e v i -
                    d e n c e may be c o n t a i n e d e i t h e r w i t h i n o r
                    w i t h o u t t h e p r o o f of t h e c r i m e i t s e l f .
                    Third,        the aggravating circumstances
                    s h o u l d be some s u b s t a n t i a l e v i d e n c e o v e r
                    and a b o v e t h e s i m p l e f a c t s o f a p r i m a
                    f a c i e case.         F i n a l l y , it is c l e a r t h a t
                    t h i s C o u r t w i l l r e q u i r e h e a r i n g s and a
                    record t o d i s c l o s e t h e aggravating evi-
                    d e n c e , i f t h e r e be no e x p r e s s v o l u n t a r y
                    waiver a s i n t h i s case."

          First,       we     i n q u i r e "whether          the record here d i s c l o s e s

a n y f a c t s t o overcome t h e s t a t u t o r y p r e s u m p t i o n c o n t a i n e d i n

the     Dangerous           Drug     Act      that       defendant           is   entitled         to    a

d e f e r r e d i m p o s i t i o n of s e n t e n c e . "     S i m t o b , 1 5 4 Mont. a t 2 9 1 ,

4 6 2 P.2d      a t 876.        The r e c o r d d i s c l o s e s t h a t a p p e l l a n t was a n

i n m a t e a t t h e Swan R i v e r Youth F o r e s t Camp a t t h e                         t i m e he

engaged        in     the     illicit        drug        activity          and    that    his     prior

felony       convictions            related         to       two    separate         incidents          of

f o r c e d e n t r y and v a n d a l i s m .      N e i t h e r o f t h e s e f a c t s was con-

troverted.            T h i s e v i d e n c e i s d i s c l o s e d f r o m t h e r e c o r d and

is c o n t a i n e d w i t h o u t p r o o f      of     t h e crime i t s e l f .         Thus,      the
f i r s t two s t a n d a r d s f r o m Campus a r e s a t i s f i e d .

          The n e x t i n q u i r y is w h e t h e r           t h e s e a g g r a v a t i n g circum-

stances c o n s t i t u t e s u b s t a n t i a l evidence over                     and a b o v e t h e

s i m p l e f a c t s of t h e p r i m a f a c i e c a s e .           A judge's         belief that

a defendant lacked candor                        in    responding            t o q u e s t i o n s from
the     trial      court         is     insufficient          to    classify          it    as one of

those       aggravating               circumstances          necessary          to      overcome        the

presumption f o r g i v i n g a d e f e r r e d s e n t e n c e .                   S t a t e v. B u r r i s

(1975),        1 6 8 Mont. 195,     198,    542 P.2d 1223,        1225.        Nor    are

a f f i d a v i t s accusing the defendant of p r i o r d e a l i n g s i n drugs

adequate aggravating evidence.                              S t a t e v.    Harney ( 1 9 7 2 ) , 160
Mont. 5 5 , 6 2 , 499 P.2d 8 0 2 , 805-06.        Here, u n l i k e i n B u r r i s

and B a r n e y ,     the        a g g r a v a t i n g e v i d e n c e of   defendant's           incar-

ceration at the                  time     of    the     o f f e n s e and h i s p r i o r         felony

convictions           constitute             substantial           evidence over             and a b o v e

the     simple       facts         of    a     prima     facie      case       of     possession         of

dangerous drugs.

           Last,       the        appellant           had    opportunity             to     rebut       the

aggravating evidence contained i n the parole o f f i c e r ' s pre-

s e n t e n c e r e p o r t a t t h e s e n t e n c i n g h e a r i n g and a t t h e h e a r i n g

on r e s p o n d e n t ' s m o t i o n f o r r e c o n s i d e r a t i o n .        He f a i l e d t o d o

SO.

           All     four      Campus c r i t e r i a         have     been m e t .           We    do n o t

hold       that     the     rebutting           evidence         should        be     restricted         to

evidence r e l a t i n g t o drug a c t i v i t i e s .                Neither the s t a t u t o r y

l a n g u a g e n o r t h e c a s e law c o n t a i n s s u c h a r e s t r i c t i o n .              This

is     a    case      of     a      convicted          felon       engaging           in    subsequent

c r i m i n a l conduct d u r i n g confinement.                     The D i s t r i c t C o u r t d i d

nor abuse its d i s c r e t i o n                i n determining t h a t t h e s e circum-

s t a n c e s w a r r a n t e d i m p o s i t i o n of s e n t e n c e .

           For t h e f o r e g o i n g r e a s o n s ,      t h e s e n t e n c e is a f f i r m e d .
We c o n c u r :




   /I
       I2
'[\J,A-- .
         Justice